DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elected Species

    PNG
    media_image1.png
    30
    563
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    782
    651
    media_image2.png
    Greyscale

	As no indication of traversal was indicated, the office regards the election as being without traverse.
Elected Species Search
A search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was again expanded to find an examinable species.

Examinable Species
The examinable species is represented by 9-6 (page 30):


    PNG
    media_image3.png
    322
    346
    media_image3.png
    Greyscale

9-6 reads on applicants’ Formula 1 and 1-2 wherein A1-A3 = phenyl; c1 and c3 = 0; Y1 and Y2 = O; K1 = B; c4 =1; a4 = 0; D1 =Formula 2B-1 (A11 and A12 = phenyl; b11 and b12 = 0; b13 = 1; R13 = F; a21; b21 = 1; Ar21 = phenyl; c2 = 1; a2 = 0; b2 = 1; R2 = C4 alkyl (t-butyl)  (paragraph 10) corresponding R3 in Generic Formula 1 below. The examinable species reads on claims 1-13, 15-19.  Claims 14 and 20 are withdrawn from further consideration as not reading on the examinable species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 9-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over HE (WO 2017/092508) [US 2018/0366653 is being relied upon as a Direct English translation].

Regarding Claims 1-3, 9-10, 11-13, 15, 17, 18-19,  He teaches an organic electroluminescent device, in particular an OLED, comprising a substrate, an anode, a cathode, and at least one light-emitting layer located between the anode and the cathode (paragraph 115). The OLED can also comprise other functional layers such as a hole injection layer (HIL), a hole transport layer (HTL), an electron blocking layer (EBL), an electron injection layer (EIL), an electron transport layer (ETL), and a hole blocking layer (HBL) (paragraph 120). 9-6 (variant detailed below) is used as a host material in the light-emitting layer (paragraph 53) (per claims 2-3). 
9-6 which is derived from Generic Formula 1 (page 1):

    PNG
    media_image4.png
    295
    429
    media_image4.png
    Greyscale


9-6 reads on applicants’ Formula 1 wherein A1-A3 = phenyl; c1 and c3 = 0; Y1 and Y2 = O; K1 = B; c4 =1; a4 = 0; D1 =Formula 2B-1 (A11 and A12 = phenyl; b11 and b12 = 0; b13 = 1; R13 = F; a21; b21 = 1; Ar21 = phenyl; c2 = 1; a2 = 0; b2 = 1; R2 = t-butyl corresponding R3 in Generic Formula 1.
	The selection of the substituent options in Generic Formula 1 producing the variation in 9-6 (including R2 as C4 alkyl) to achieve applicants’ Formula 1 is viewed as obvious functionally equivalent substituents. The difference between 9-6 and Generic Formula 1 is R3 = H and R3 = C4 alkyl (t-butyl). 
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic Formula 1 by selecting various functional equivalent substituents which would have included the above variant of 9-6 which reads on the instant limitations, absent unexpected results (per claim 1, 9 and 18).
The variant of 9-6 shows:

A1-A3 and A11-A12 = phenyl (per claim 10)
R13 = F; remaining R(s) = H; (per claims 11-13)
Ar21 = phenyl (per claim 15)
c1-c3 = 0; c4 = 1 (per claims 16-17)
D1 =Formula 2B-1 (per claim 19)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over HE (WO 2017/092508) [US 2018/0366653 is being relied upon as a Direct English translation] in view of Hatakeyama (US 2015/0236274) and Lee (US 2009/0096357).

Regarding Claim 8, He teaches an OLED containing an ETL, but fails to mention the ETL material and alkali metal present.
Hatakeyama teaches a number of electron transporting material (paragraph 207)
pyridine derivatives, naphthalene derivatives, anthracene derivatives, phenanthroline derivatives, perinone derivatives, coumarin derivatives, naphthalimide derivatives, anthraquinone derivatives, diphenoquinone derivatives, diphenylquinone derivatives, perylene derivatives, oxadiazole derivatives (1,3-bis[(4-t-butylphenyl)-1,3,4-oxadiazolyl]phenylene, and the like), thiophene derivatives, triazole derivatives (N-naphthyl-2,5-diphenyl-1,3,4-triazole, and the like), thiadiazole derivatives, metal complexes of oxine derivatives, quinolinol-based metal complexes, quinoxaline derivatives, polymers of quinoxaline derivatives, benzazole compounds, gallium complexes, pyrazole derivatives, perfluorinated phenylene derivatives, triazine derivatives, pyrazine derivatives, benzoquinoline derivatives (2,2'-bis(benzo[h]quinolin-2-yl)-9,9'-spirobifluorene, and the like), imidazopyridine derivatives, borane derivatives, benzimidazole derivatives (tris(N-phenylbenzimidazol-2-yl)benzene, and the like), benzoxazole derivatives, benzothiazole derivatives, quinoline derivatives, oligopyridine derivatives such as terpyridine, bipyridine derivatives, terpyridine derivatives (1,3-bis(4'-(2,2':6'2''-terpyridinyl))benzene, and the like), naphthyridine derivatives (bis(1-naphthyl)-4-(1,8-naphthyridin-2-yl)phenylphosphine oxide, and the like), aldazine derivatives, carbazole derivatives, indole derivatives, phosphorus oxide derivatives, and bisstyryl derivatives.

It would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected from known electron transporting material which would have included triazole materials as taught by Hatakeyama which reads on the instant limitations, absent unexpected results.	
While Hatakeyama also teaches using an alkali metal in the ELT, Hatakeyama provides not justification for adding said material.
Lee teaches an organic light emitting device (abstract). Lee2 further teaches that  an electron transport layer (ETL) containing an alkali metal compound alkali earth metal compound can be cesium quinolate, potassium quinolate, rubidium quinolate, CaF.sub.2, BaF.sub.2, LiF, NaCl, CsF, Li.sub.2O, or BaO lead to an organic light emitting device having high efficiency, low operating voltage, and low power consumption (paragraph 27).
The office views the above as a generic teaching that an ELT containing an alkali earth metal compound promotes high efficiency, low operating voltage, and low power consumption in an OLED.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the ETL of HE which would have included adding an alkali earth metal compound with the expectation of achieving high efficiency, low operating voltage, and low power consumption in an OLED, absent unexpected results (per claim 8).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over HE (WO 2017/092508) [US 2018/0366653 is being relied upon as a Direct English translation] in view of Iou (US 2005/0274961).
Regarding Claims 6-7, HE teaches the HIL or HTL can contain a p-type semiconductor material (paragraph 118), but fails to mention the LUMO.
Iou teaches a hole transport layer doped with a p-type dopant (such as TF-TCNQ) to provide the function of increasing the efficiency of the hole injection so as to improve the operating life and stability of the device (paragraph 57).
The office interprets the above as a generic teaching showing the advantages of having a p-dopant in the hole transport rejoin, namely to improve the operating life and stability of the device. 
The office notes the Iou teaches a specific p-dopant TF-TCNQ which is identical to the p-dopant mentioned in applicants’ specification as suitable. Therefore, the office takes the position that the LUMO requirements as thus meet by TF-TCNQ, a quinone derivative
Therefore, with the expectation of improving the operating life and stability of the device, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have selected a p-dopant for the HIL or HTL of HE as taught by Iou, absent unexpected results  (per claims 6-7).


Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach:
Formula 1 as a dopant (per claim 4)
Formula 1 with TADF (per claim 5)

Response to Amendment
Revised rejections shows He includes t-Butyl substituent. 2nd-Non-Final Rejection represent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786